Cooke, J.
Appeal from a judgment of the Supreme Court at Special Term, entered February 1, 1969, which dismissed the application of petitioner, an inmate at a State prison, in a -proceeding stated to be under CFLR article 4 “for an enforcement of the Federal, State Civil Rights Act in which petitioner is deprived of by respondents constituting illegal detention of petitioner; * * * for an order permanently restraining certain excessive deprivations and inflictions summarily upon petitioner.” Citing Wr.ight v. McMami (387 F. 2d 519), decided in 1967, Special Term stated that “injunctive relief and remedy lie exclusively with the Federal Court by reason of the absence of legislative mandate for the state courts to pursue.” Respondents agree that the question of whether the court below had jurisdiction over the matter at the time of its decision is now academic by virtue of chapter 658 of the Laws of 1969, effective May 21, 1969, which amended section 79-c of the Civil Rights Law by adding thereto: “ Nothing in sections seventy-nine or seventy-nine-a of this chapter shall be deemed to deny a convict sentenced to imprisonment the right to injunctive relief for improper treatment where such treatment constitutes a violation of his constitutional rights.” Said amendment, remedial in nature, designed to correct an imperfection in the prior law or to provide a remedy for a wrong if none previously existed, is to be liberally construed so as to spread its beneficial results as widely as possible, it being an exception to the general rule that statutes are not to be given a retroactive operation (People v. Cornish, 21 A D 2d 280, 283; Matter of Robinson [Gather-wood], 11 D 2d 374, 376; McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 54). Judgment reversed, on the law and the facts, and matter remitted for further proceedings, without costs. Herlihy, P. J., Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Cooke, J.